Citation Nr: 1018250	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-12 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1968 to August 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  In that rating decision, 
the RO denied the benefits sought on appeal.

In March 2010, the Veteran testified before the undersigned 
during a video-conference hearing where the Board was seated 
at the Central Office in Washington, District of Columbia.  A 
copy of the transcript has been associated with the claim 
folder.  Shortly after the hearing, the Veteran has submitted 
evidence directly to the Board accompanied by a written 
waiver of consideration of such evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, the 
objective medical evidence is in equipoise as to whether the 
current bilateral hearing loss is related to service. 

2.  The preponderance of the evidence establishes that 
tinnitus was present since service. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, 
bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Service connection for tinnitus is warranted.  38 
U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Since the full benefits are being granted in this case for 
service connection for bilateral hearing loss and for 
tinnitus, there can be no prejudice regarding VA's duty to 
notify or assist the Veteran with respect to these claims.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal as to these 
matters.  

2.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  Id. 

In addition, certain chronic diseases, including organic 
diseases of the central nervous system, may be presumed to 
have incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In addition to the rules regarding service connection in 
general, there are additional considerations for addressing 
claims of entitlement to service connection for hearing loss. 

Under the laws administered by VA, a certain threshold level 
of hearing impairment must be shown in order for hearing loss 
to be considered a disability.  Impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz are 26 decibels or greater; or when speech 
recognitions scores using the Maryland CNC test are less than 
94 percent.  
38 C.F.R. § 3.385.

38 C.F.R § 3.385 does not preclude service connection for a 
current hearing loss disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).   Rather, when audiometric test results at a 
Veteran's separation from service do not meet the 
requirements of  38 C.F.R. § 3.303(d), the Veteran may 
nevertheless establish service connection for current hearing 
disability by submitting medical evidence that the current 
disability is causally related to service.  Hensley v. Brown, 
5 Vet. App, 155 (1993). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Factual Background 

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He asserts that while in basic training 
he was exposed to gunfire on the rifle range, and that he has 
experienced bilateral hearing loss and tinnitus since 
service.  The Veteran reports that at the time of his 
separation he was informed he had hearing loss, but he was 
required to pass the hearing test in order to be discharged 
and he subsequently passed the hearing test.  The Veteran 
denies any post-service noise exposure.  He has testified 
that he sought treatment for hearing loss within the first 
year after service, but those records are no longer 
available. 

The record contains the Veteran's service treatment records.  
A September 1968 examination report prior to enlistment shows 
the Veteran's ears were evaluated as normal.  The examination 
report also contained audiogram results which showed the pure 
tone thresholds at 500, 1,000, 2,000, 3,000, and 4,000 Hertz 
were as follows: 15, 10, 10, N/A, and 5 decibels in the right 
ear, and 10, 5, 5, N/A, and 5 decibels in the left ear.  
There are no complaints of hearing loss or ear-related 
problems during service.  The report of the August 1970 
examination prior to separation shows the Veteran's ears were 
evaluated as normal.  The examination report also contained 
audiogram results which showed the pure tone thresholds at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz were as follows: 0, 
0, 0, 0, and 0 decibels in the right ear, and 0, 0, 0, 5, and 
0 decibels in the left ear.  It is noted that the audiogram 
results of the pure tone thresholds at 6,000 Hertz were 35 in 
the right ear and 50 in the left ear. 

The first evidence of hearing loss and tinnitus of record 
comes from the Veteran's May 2007 application for benefits.  
The Veteran was afforded a VA audiological examination in 
September 2007.  In that examination report, the examiner 
noted the Veteran reported noise exposure during service and 
symptoms of bilateral hearing loss and tinnitus since 1969.  
The examiner reported the audiometric findings of pure tone 
thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were 
as follows: 25, 25, 20, 20 and 40 decibels in the right ear, 
and 20, 25, 20, 10, and 30 decibels in the left ear.  The 
speech discrimination scores were 100 percent, bilaterally, 
using the Maryland Recorded CNC Word test.  

Based on a review of the record, the VA examiner found that 
the Veteran's bilateral hearing loss was not cause by or the 
result of military noise exposure.  The examiner noted that 
the Veteran's hearing was "essentially normal upon discharge 
and there was no evidence of a hearing loss within a year of 
discharge."  The examiner also found that the Veteran's 
tinnitus was not caused by inservice noise exposure. The 
examiner noted that the Veteran reported he had tinnitus once 
a month, which such symptomatology is not typical of tinnitus 
caused by noise exposure. 

The record next contains two medical statements from Dr. 
D.N.S.  In a March 2008 statement, Dr. D.N.S. notes that the 
Veteran has reported "persistent tinnitus of which there is 
an element of military noise exposure."  Dr. D.N.S. also 
noted that the Veteran had moderate to moderately severe high 
frequency loss consistent with noise exposure, but he did not 
state whether it was from military noise exposure.  Attached 
to the March 2008 statement is an audiological evaluation 
that shows an audiograph and speech recognition scores of 96 
percent in the right ear and 100 percent in the left ear, but 
it does not indicate the method of testing. 

In an April 2008 medical statement, Dr. D.N.S. noted the 
Veteran's reports of inservice noise exposure.  Dr. D.N.S. 
opined that the Veteran's "tinnitus and hearing loss, 
especially in the high frequencies, is related to noise 
exposure while he served in the military." 

The record also contains a February 2010 medical statement 
from Dr. A.J.F. that shows the Veteran had high frequency 
hearing loss and speech discrimination scores of 92 percent, 
bilaterally.  It was not clearly indicated which test was 
utilized for the speech discrimination.  Dr. A.J.F. noted the 
Veteran was exposed daily small arms fire in service, and 
"while serving in that capacity he developed hearing loss 
and bilateral tinnitus." It was also noted that the 
Veteran's complaints of tinnitus were consistent with his 
high frequency sensorineural hearing loss. 

Bilateral Hearing Loss

The evidence of record shows that the Veteran has current 
bilateral hearing loss as defined by VA regulations.  See 
38 C.F.R. § 3.385.  The audiometric results from the 
September 2007 VA audiology examination report show the 
Veteran has pure tone thresholds of 40 decibels 4,000 Hertz 
in the right ear.  Additionally, the February 2010 medical 
statement from Dr. A.J.F. that shows the Veteran had high 
frequency hearing loss and speech discrimination scores of 92 
percent, bilaterally.  Although it is unclear whether these 
speech recognition scores were based off the Maryland CNC 
test, when viewing this evidence in the light most favorable 
to the Veteran, the Board finds that the record shows the 
Veteran has current bilateral hearing loss disability as 
defined by VA.  See 38 C.F.R. § 3.385.  

Further, the Board finds that the Veteran has credibly 
testified to inservice noise exposure from gunfire on the 
rifle range during basic training.  The remaining question on 
appeal is whether the Veteran's bilateral hearing impairment 
is related to his inservice noise exposure.  See 38 C.F.R. 
§ 3.303(d); Hensley, 5 Vet. App. at 159.  

The record contains two medical opinions that directly touch 
on the issue of etiology.  The VA examiner found that the 
Veteran's current hearing loss was not related to service, 
because it was "essentially normal" at discharge and there 
is no evidence of hearing loss within the first year after 
discharge.  In contrast, Dr. D.N.S. opined that the Veteran's 
hearing loss was related to his inservice noise exposure 
based on the Veteran's reports.  It is noted that a medical 
opinions may be based upon the reported history of a veteran; 
and here, the Veteran has provided competent and credible 
statements about his inservice noise exposure.  See Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).  The Board does not find 
that either medical opinion is more probative than the other 
opinion.  

Although the record shows that there was no indication of 
bilateral hearing loss at 500 to 4000 Hertz at separation, 
and it appears that his hearing in both ears had gradually 
improved at these levels from the induction examination, 
there was hearing loss shown at 6,000 Hertz at separation, 
bilaterally.  So although the Veteran's hearing loss was 
"essentially" normal at separation, it was not completely 
normal and there was an indication of bilateral hearing loss.  
Further, the Veteran has credibly testified that he sought 
treatment for hearing loss within the first year after 
discharge.  

After careful review of the record and giving the benefit of 
any doubt to the Veteran, the Board finds the evidence for 
and against the claim for service connection for bilateral 
hearing loss to be at least in approximate balance.  While 
one medical opinion of record is against the Veteran's claim 
and the other one concludes a positive nexus to service, it 
cannot be denied that the Veteran's service records show that 
there was some indication of bilateral hearing loss at 
separation.  Under such circumstances, resolution of all 
reasonable doubt shall be in the Veteran's favor.  
Consequently, resolving any doubt in the Veteran's favor, the 
Board finds that the Veteran's current bilateral hearing loss 
is likely related to service.  Hence, service connection for 
bilateral hearing loss is warranted.

Tinnitus

The Veteran also asserts his tinnitus is related to his 
inservice noise exposure.  The record shows that the Veteran 
has a current diagnosis of tinnitus.  See VA examination 
dated September 2007.  As stated earlier, the remaining 
question is whether the Veteran's tinnitus is related to 
service.

First and foremost, by its nature tinnitus is a ringing in 
the ears that can be detected by the Veteran and is not 
likely something that can be measured by a medical 
professional.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (providing that ringing in the ears is capable of lay 
observation).  The United States Court of Appeals for 
Veterans Claims (CAVC or Court) has held that, where there is 
of record lay evidence of in-service tinnitus and of tinnitus 
ever since service and medical evidence of a current 
diagnosis, such evidence suffices to indicate that disability 
may be associated with active service.  As such, the 
Veteran's statements and testimony as to when the ringing in 
the ears began is important and credible evidence going 
toward the matter of when the condition began.  The Veteran 
maintains that his tinnitus is a result of excessive noise 
exposure in service and he has experience tinnitus since 
service.  

The Board acknowledges the September 2007 VA examiner's 
opinion that the Veteran's tinnitus is not likely related to 
service because at the time of the examination, the Veteran 
stated he only experienced tinnitus once a month which is not 
typical of noise-induced tinnitus.  In contrast, both the 
April 2008 letter from Dr. D.N.S and the February 2010 letter 
from Dr. A.J.F. show the Veteran's complaints of tinnitus are 
consistent with high frequency hearing loss caused by his 
inservice noise exposure.  

Further, the Veteran has since stated that he did not 
accurately describe the frequency of his tinnitus during the 
VA examination.  See October 2007 notice of disagreement.  
Since the September 2007 VA examination, the Veteran has 
credibly stated that he experiences daily tinnitus, but he 
does not always notice it because of other distractions.  The 
Board finds that the Veteran's statements on the frequency of 
his symptomatology are sufficient to outweigh the examiner's 
notation of the Veteran's singular comment during the 2007 VA 
examination.  Moreover, and as stated above, the Veteran is 
entirely competent to attest to symptoms which only he can 
perceive.  

Given the nature of tinnitus, the Veteran is the only one who 
is competent to state as to when he began to perceive 
tinnitus and how frequent he experiences it, as such, his 
statements are sufficient to outweigh the VA examiners' 
findings that tinnitus is not related to service.  Moreover, 
the record contains a medical opinion that shows the 
Veteran's tinnitus was caused by noise exposure, and another 
medical opinion linking the Veteran's tinnitus to his 
inservice noise exposure.  Consequently, resolving any doubt 
in the Veteran's favor, the Board finds that the Veteran's 
tinnitus is likely related to service.  Hence, service 
connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


